CORNELIUS, Judge,
dissenting.
I do not believe the trial judge misread Justice Drowota’s opinion in Campbell v. State, 641 S.W.2d 890 (Tenn.1982).
The Campbell court, with all members concurring reasoned:
We are of the opinion that the agreement could be valid only as long as the warrant and its ensuing and related prosecution were valid. In the general sessions court the Defendant and State proceeded to trial on the faulty charging instrument. The predicate for such an “agreement” is a valid warrant as the charging instrument. If that warrant is void, the agreement is invalidated along with it. At that point, all that remains is the Defendant’s liability for his offense and the decision of the State as to how to prosecute him. As noted in the dissenting opinion, it was the decision of the Defendant to seek voidance of the warrant, and without the warrant, there was nothing on which to base a Rule 5 waiver. The Defendant would have the right to waive indictment if he were reprosecu-ted upon a new warrant; but the State *555did not offer him that opportunity. (Emphasis added)
If my fellow judges’ opinion prevails, they will have limited the reasoning of Campbell to the point that it will have little, if any, value as a guide to the bench and bar.
If my two brethern are correct, General Sessions Judges may continue to flout the legal requirements necessary for the commencement of a criminal action by warrant.
The warrant identified as State’s Exhibit Number 1, was void at the time it was issued April 23, 1980. It was void on June 11,1980 when Jeffery L. Gross plead guilty to it and waived his right to be tried only by indictment or presentment. The unamended warrant was void on June 11, 1980, the date the General Sessions Judge entered judgment. It is still void as of this date.
Therefore, I would hold that the trial court was correct in finding that the State had failed to prove three valid convictions under T.C.A. § 55-10-603(l)(A)(vi).